     Case 3:20-cv-03238-L Document 1 Filed 10/23/20                Page 1 of 4 PageID 1



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SHAWANDA GROVES, on behalf of                    §
herself and all similarly situated,              §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §   CIVIL ACTION NO. ___________
                                                 §
MATHESON TRI-GAS, INC.,                          §
                                                 §
       Defendant.                                §

                          DEFENDANT’S NOTICE OF REMOVAL

       Defendant Matheson Tri-Gas, Inc. (“Defendant”), by and through the undersigned counsel,

files its Notice of Removal of this action from the 116th District Court of Dallas County, Texas to

the United States District Court for the Northern District of Texas, Dallas Division, the District

and Division encompassing the state court in which this action is pending. This Notice of Removal

is filed pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. In support thereof, Defendant respectfully

shows this Court as follows:

       A.       State Court Litigation

       1.       Matheson Tri-Gas, Inc. is the Defendant in the case styled Shawanda Groves, on

behalf of herself and all similarly situated v. Matheson Tri-Gas, Inc., Cause No. DC-20-13072,

which is currently pending in the 116th District Court of Dallas County, Texas (“State Court

Litigation”).

       B.       Procedural Requirements

       2.       This action is properly removed to this Court, as the State Court Litigation is

pending within this district and division pursuant to 42 U.S.C. §1446(a). See 28 U.S.C. §124(a)(1).




DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 1
     Case 3:20-cv-03238-L Document 1 Filed 10/23/20                     Page 2 of 4 PageID 2



       3.      Pursuant to 28 U.S.C. §1446(a), this Notice of Removal is accompanied by copies

of the following materials filed or served in the State Court Litigation:

               Index of Documents Filed in the State Court Litigation

                       Exhibit A       State Court Docket Sheet

                       Exhibit B       Plaintiff’s Petition

                       Exhibit C       Citation

                       Exhibit D       Return of Service

       C.      Timeliness of Removal

       4.      On September 14, 2020, Plaintiff Shawanda Groves (“Plaintiff”) filed an Original

Petition in the State Court Litigation (the “Complaint”).

       5.      This removal is timely as it is filed within thirty (30) days after Defendant was

served with the Complaint on October 5, 2020. 28 U.S.C. §1446(b)(1).

       D.      Grounds for Removal – Federal Question

       6.      This Court has original, federal question jurisdiction over this action under 28

U.S.C. § 1331 and it is an action which may be removed to this Court by Defendant pursuant to

28 U.S.C. § 1441(a). This action involves claims that arise under the laws of the United States.

Specifically, Plaintiff claims that Defendant violated the Fair Labor Standards Act (29 U.S.C. §

201, et seq.). See Plaintiff’s Complaint ¶¶ 3, 4, 5, 8, 10-13, 26-32.

       7.      This Court has jurisdiction over Plaintiff’s state law claims which have been joined

with those claims arising under its federal question jurisdiction pursuant to 28 U.S.C. § 1441(c),

and supplemental jurisdiction over those claims pursuant to 28 U.S.C. 1367, because they are so

related to claims in the action within the Court’s original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.




DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 2
      Case 3:20-cv-03238-L Document 1 Filed 10/23/20                   Page 3 of 4 PageID 3



        E.    Notice to Parties and State Court

        8.      Upon filing of this Notice with the Federal District Court, Defendant will give

notice of this filing to Plaintiff, and will also file a copy of this Notice with the Clerk of the 116th

District Court of Dallas County, Texas, where the action is currently pending.

        For these reasons, Defendant respectfully requests that the above-entitled action be

removed to this Court.



                                                Respectfully submitted,

                                                By: /s/ Paul E. Hash
                                                    Paul E. Hash
                                                    Texas Bar No. 09198020
                                                    Paul.Hash@jacksonlewis.com
                                                    JACKSON LEWIS P.C.
                                                    500 N. Akard, Suite 2500
                                                    Dallas, Texas 75201
                                                    PH: (214) 520-2400
                                                    FX: (214) 520-2008

                                                     ATTORNEYS FOR DEFENDANT




DEFENDANT’S NOTICE OF REMOVAL                                                                    PAGE 3
       Case 3:20-cv-03238-L Document 1 Filed 10/23/20                   Page 4 of 4 PageID 4



                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 23rd day of October, 2020, I electronically filed the foregoing

document with the Clerk of the Court for the Northern District of Texas, using the CM/ECF system

which will send notification of such filing to all counsel of record:


                       Vincent J. Bhatti
                       Ditty S. Bhatti
                       The Bhatti Law Firm, PLLC
                       14785 Preston Road, Suite 550
                       Dallas, Texas 75254
                       Vincent.bhatti@bhattilawfirm.com
                       Ditty.bhatti@bhattilawfirm.com



                                               /s/ Paul E. Hash
                                               Paul E. Hash


4834-7674-3119, v. 1




DEFENDANT’S NOTICE OF REMOVAL                                                                 PAGE 4
